      Case 1:17-cv-08043-RA-KNF Document 47 Filed 12/28/18 Page 1 of 1




                             HOFFMANN & ASSOCIATES
                                       Attorneys at Law
                                450 Seventh Avenue, Suite 1400
                                  New York, New York 10123
                                     Tel. (212) 679-0400
                                      Fax (212) 679-1080

ANDREW S. HOFFMANN


TRAM D. LOPRESTO



                                               December 28, 2017


VIA ECF
Hon. Kevin M. Fox, U.S.M.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                               Re:        Passante v. Makkos

                                                          Index No. 17-cv-8043


Dear Judge Fox,

       We represent defendants Thomas Makkos and Madison Global, LLC in the above-
captioned matter and write to request a short extension of time until January 11, 2019 to
respond to plaintiff’s request for a pre-motion conference concerning plaintiff’s proposed
motion to compel. We are requesting such an extension so that we can have an opportunity
to consult with our client and resolve the instant discovery dispute without the need for the
Court’s intervention. We have reached out to plaintiff’s counsel who does not oppose our
request for such an extension.

        Thank you for your consideration.


                                               Very truly yours,

                                               /s/ Andrew S. Hoffmann
                                               Andrew S. Hoffmann


cc:     Michael G. O’Neill, Esq. (via ECF)
